DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed November 16, 2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,942,309. Although the claims at issue are not identical, they are not patentably distinct from each other because pending
Claim 11 recites the same limitations as set forth in patent Claim 1 but with broader
limitations. In this regard, pending Claim 11 is considered to be anticipated by Patent Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jönsson et al 5,867,772.
Regarding Claim 11, Jönsson et al shows in Figure 3, a keycap layer 30 (see Fig. 2), a light guide plate 60 disposed below the keycap layer 30, the light guide plate comprising a light guide body and comprising two regions (left side and right side with circular openings extending down the middle between the two regions), at a first opening structure passing through the light guide body and comprising at a first
closed end (first triangular opening on left side of light guide, not numbered, closed end facing inward towards center of light guide body) and a second opening structure passing through the light guide body and comprising a second closed end (second triangular opening on right side of light guide with closed end facing inward), wherein the first opening structure and the second opening structure are disposed between the two light guide regions spaced apart from each other corresponding to positions between two adjacent keycaps, the first closed end overlaps the second closed end and they face each other (as shown) along a first axis (extending along width direction) with the first closed end and the second closed are disposed along a second axis, and the first axis would be substantially perpendicular to the second axis, and a light source dispose beside a side of the light guide plate (see col. 3, line 38). Jönsson et al fails to show the first and second closed ends “partially” overlapping – they directly overlap as 

Regarding Claim 12, Jönsson et al shows in Figure 3, wherein the first opening
structure comprises a first extending portion connected to the first closed end, the
second opening structure comprises a second extending portion connected to the
second closed end, and a width of the first closed end is a direction parallel to the first
axis is equal to or greater than a width of the second closed end in the direction parallel
to the first axis (as shown).

	Regarding Claim 18, Jönsson et al shows in Figures 2 and 3, a keycap layer 30, a light guide plate 60 disposed below the keycap layer 30, wherein the light guide plate 60 comprises a first light guide region and second light guide region (each side of the light guide plate with openings 72 on side portions defining the two regions, a first opening structure disposed between the first light guide region and the second light guide region comprising a first extending portion and a first closed end (triangular opening – left side of light guide plate, end pointing toward the center of light guide plate) and a second opening structure disposed between the first light guide region and the second light guide region comprising a second extending portion and a second closed end connected to the second extending portion (triangular opening on opposite side of light guide plate, right side of light guide plate), the first opening structure and the second opening structure are located underneath a space between two adjacent keycaps of keycap layer (see col. 4, line 10, openings 80 are located between the key 
Regarding Claim 19, Jönsson et al shows in Figure 3, wherein the first opening structure and the second opening structure are spaced apart from each other defining a junction connecting the first light guide region and the second light guide region.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jönsson et
al 5,867,772 as applied to claim 12 above, and further in view of Brock et al
2015/0332874.
Regarding Claim 14, Jönsson et al 5,867,772 shows a reflective layer 71
disposed below the light guide plate 60 but fails to show a mask layer disposed between
the keycap layer and the light guide plate. Brock et al teaches that it is known in the art
in Figure 2 to provide a mask layer 126 between a keycap layer 106 and a light guide
plate 136. It would have been obvious to one skilled in the art before the effective date
of the claimed invention to modify Jönsson et al to include a mask layer in the same manner as taught by Brock et al to control and direct the emitted light. As the mask layer would extend across the entire surface of the light guide plate, the mask
layer would extend into the extending portion.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jönsson et al 5,867,772 as applied to claim 12 above, and further in view of Lee et al

Regarding Claims 15-17, Jönsson et al fails to show the first closed end
comprising two branches located on two sides of the second end. Lee et al teaches
that it is known in the art in Figure 5, to provide a light guide body 500 with a first
opening structure which includes two branches which vary in width (see openings
extending down the middle of the light guide plate, “6” is positioned within one of the
openings) with the two branches overlapping with at least half of the second closed end
along a second axis and the first axis with the distance between the two first branches
being greater than the width of the second extending direction along the first axis. It
would have been obvious to one skilled in the art before the effective date of the
claimed invention to modify Jönsson et al to vary shape of the first opening structure to
include branches in the same manner as taught by Lee et al to vary and control the light
in the desired manner.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-10 are allowable over the prior art because Claim 1 has been amended to recite a light absorption member, disposed at a position corresponding to the first opening structure or the second opening structure.  This combination of limitations was not shown or suggested by the prior art.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 20 is considered to set forth allowable subject matter because Claim 20 sets forth wherein the first closed end has a first branch partially overlapping the second closed end along a first axis and being located on a side of the second closed end along a second axis perpendicular to the first axis, and the reflection layer is not disposed within a pointed end of the first branch.  This combination of limitations was not shown or suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant's arguments filed November 16, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding the rejection based upon Jönsson et al are not persuasive.  In particular, Applicant states that in Jönsson et al there is no description regarding the triangular patterns in Figure 3 which would indicate that the triangles are 
Applicant’s arguments regarding the rejection of Claim 18 based upon Lee et al are moot as this reference is no longer being used in the grounds of rejection of Claim 18.  The amendment to Claim 18 is considered a new limitation.  The language as originally presented in Claim 19 set forth “at least one of the first opening structure and the second opening structure.”  In amended Claim 18, the language “at least one” has been omitted and constitutes a new limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEGGY A NEILS/Primary Examiner, Art Unit 2875